DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 5-8, filed 3/8/2021, with respect to the rejection(s) of claim(s) USC 103 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kacelenga (US 2017/0281012 A1), in view of Gruhlke (US 2017/0079591 A1), as previously cited, further in view of Coppola (US 2017/0014037 A1)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10, 13, 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim limitations in claims 1 and 11 regarding a “first electrode set” and “second electrode set with an optical .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 13, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the claim limitation regarding an optical sensor is within “an area of the second electrode set”, but is not clear with what kind of area is being defined as an electrode set. Based on the specification and the figures (eg. Fig. 1, Electrodes 122 and 124), the area seems to be created by two electrodes 122 and 124, which contradicts the claim language: “…wherein, the second electrode set comprises at least one electrode…”, since two electrodes are needed to create a defined area of the second electrode set.
Independent claims 1 and 19 are rejected under USC 112, thus respective dependent claims 2, 4-10, 13, and 20 are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-10, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kacelenga (US 2017/0281012 A1), in view of Gruhlke (US 2017/0079591 A1), as previously cited, further in view of Coppola (US 2017/0014037 A1).
Regarding claim 1, Kacelenga discloses an electronic device (Fig. 1-2, 100 and smartphone 236) comprising: a first electrode set comprising at least one electrode (eg. Fig. 1-2, 110, a second electrode set with an optical sensor, wherein the second electrode set comprises at least one electrode (Fig. 1-2, electrode set 112 with a ppg sensor 116 having a touch sensitive surface 118 and a combination of photodetectors and LEDs, eg. Para. 29), wherein the first electrode set is arranged to contact a first position of a human body, and a second electrode set with the optical sensor is arranged contact a second position of the human body to receive a plurality of physiological signals (eg. Fig. 2 and 5, views 202, 212, and 222, Para. 43-46, each hand being in contact with each hand), but does not disclose the 
Gruhlke teaches a wearable device (eg. Para. 13, 29, 48) that uses a PPG sensor the lights from a display screen to measure physiological parameters such as heart rate (eg. Para. 30 and 57-59) with one electrode set on one side of the electronic device (eg. Fig. 3, electrodes/contacts 220 for ECG readings) and a second set of at least one optical sensor (eg. Fig. 3-4, screen 250 with light sensors 182 on screen side of Fig. 4-6) that is on a different side of the device from the electrodes 220. Gruhlke also teaches multiple rearrangements of the sensor sets along the sides of the device (eg. Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Kacelenga with the PPG sensor on the display screen as taught by Gruhlke to improve compactness on a wearable device by incorporating the sensors to a default feature of the device (eg. Gruhlke, Para. 3-4). It would have been an obvious matter of design choice to a person of ordinary skill in the art to rearrange the locations of the sensors because the Applicant has not disclosed that the locations of the sensors by set provides an advantage, is used for a particular purpose, or solves a problem. Gruhlke shows the optical sensor within 250 and electrodes 220 being on various different position configurations along sides of the device as long as there was a completed circuit with the fingers of the user contacting the sensors (eg. Para. 50-51 and 55-57).Therefore, it would have been prima facie obvious to modify Kacelenga and Gruhlke to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design configuration which fails to patentably distinguish over the prior art of Kacelenga and Gruhlke. See also MPEP 2144.04 VI C rearrangement of parts. Merely rearranging the electrodes around would give the expected result of being able to use different fingers and conform the arrangement to the shape of the device for better holding comfort.
Coppola teaches a wearable device utilizing ECG and PPG sensors on a wrist and finger of a person (eg. Abstract, Fig. 3, Para. 51-52) with a first electrode (30) on surface (42) and a PPG sensor (13) with second electrode (32) on the opposite surface (42) contacting the skin.
It would have been obvious to have combined the above prior art with the electrode/ppg sensor arrangement as taught by Coppola to have an electrode set contact the wrist and a finger contact the other side of the surface to only require the user put a finger on one set since the other is already in constant contact with the wrist, thus providing more ease of use. While the second electrode set does not have an optical sensor within the area of a second electrode set, it would have been an obvious matter of design choice to a person of ordinary skill in the art to rearrange the locations of the sensors because the Applicant has not disclosed that the locations of the sensors by set provides an advantage, is used for a particular purpose, or solves a problem. Coppola shows sensors being arranged in such a way to reduce the number of fingers/steps needed to manually contact for measurements for ease of use (eg. Fig. 3, Para. 23, 51-52). Therefore it would have been a prima obvious to modify Kacelenga and Gruhlke to obtain the invention as specified in claim 1, because such a modification of bringing the optical sensor and the electrode set in closer proximity would yield the expected result of requiring less fingers needed to initiate measurements while maintaining constant contact with the sensors on the same surface for more accurate measurements.
Regarding claim 2, the combined invention of Kacelenga, Gruhlke, and Coppola discloses the second electrode set is at a peripheral zone of the optical sensor (eg. Kacelenga Fig. 2, 112 ecg electrode with the optical sensor surface 118 in the middle, eg. Para. 29).
Regarding claims 4-6, the combined invention of Kacelenga, Gruhlke, and Coppola discloses the first electrode set is arranged to contact one of a right half body and a left half body of the human body, and the second electrode set with the optical sensor is arranged to contact the other one of the right 
Regarding claim 7, the combined invention of Kacelenga, Gruhlke, and Coppola discloses a processor (eg. Fig. 1, processor 122) coupled to the first and second electrode set with optical sensor (eg. Kacelenga Fig. 1, 110 and 112 and 118 electrode and optical sensor), for generating an ECG signal according to the physiological signals from the electrode set and ppg signal according to the physiological signal from the optical sensor (eg. Kacelenga Fig. 1, Para. 20 and 22).
Regarding claim 8, the combined invention of Kacelenga, Gruhlke, and Coppola discloses analyzing ECG and PPG signals to obtain at least two physiological features simultaneously (eg. Para. 22, 74, 81, simultaneous readings of ECG and PPG)
Regarding claim 9, the combined invention of Kacelenga, Gruhlke, and Coppola discloses the at least two physiological features comprise ECG, heart rate, spO2, bio-impedance, body fat, body muscle, temperature, blood content analysis, , or tissue content concentration (eg. Kacelenga Para 50, heart rate and spO2 data).
Regarding claim 10, the combined invention of Kacelenga, Gruhlke, and Coppola discloses the electronic device is a smartphone, pad, tablet, watch, accessory, a wearable device, or a patch (eg. Kacelenga Fig. 1-2 and 5, Para. 18).
Regarding claim 13, the combined invention of Kacelenga, Gruhlke, and Coppola discloses both electrode sets are located on a face of the device (eg. Kacelenga Fig. 2 and 5).
Regarding claim 19, the combined invention of Kacelenga, Gruhlke, and Coppola discloses a wearable device, comprising: a first electrode set comprising at least one electrode built in an inner side of the wearable device (eg. Kacelenga, Fig. 5, one side of a device); a second electrode set with an optical sensor, wherein the second electrode set comprises at least one electrode, and the second electrode set with the optical sensor are built in a front of the wearable device (eg. Gruhlke Fig. 3, Para. 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to rearrange the locations of the sensors because the Applicant has not disclosed that the locations of the sensors by set provides an advantage, is used for a particular purpose, or solves a problem. Gruhlke shows the optical sensor within 250 and electrodes 220 being on various different position configurations along sides of the device as long as the sensors were in contact with a body surface (eg. Para. 50-51 and 55-57). Therefore, it would have been prima facie obvious to modify Kacelenga and Gruhlke to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design configuration which fails to patentably distinguish over the prior art of Kacelenga and Gruhlke. See also MPEP 2144.04 VI C rearrangement of parts.
Regarding claim 20, the combined invention of Kacelenga, Gruhlke, and Coppola discloses the wearable device is a watch (eg. Gruhlke, Para. 13, device is at least one of a smartphone device or watch).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792